U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 MARK ONE: T Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (NO FEE REQUIRED) For the fiscal year ended December 31, 2009 OR £ Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the Transition period From to Commission file number 0-25286 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: CASCADE FINANCIAL CORP. 401(k) Salary Deferral and Profit Sharing Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Cascade Financial Corporation 2828 Colby Avenue Everett, Washington98201 THE PLAN FINANCIAL STATEMENTS AND SCHEDULES ATTACHED HERETO ARE PREPARED IN ACCORDANCE WITH THE FINANCIAL REPORTING REQUIREMENTS OF ERISA. CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statement of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-11 SUPPLEMENTAL SCHEDULE Schedule H, Line 4i - schedule of assets (held at end of year) - December 31, 2009 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Administrative Committee Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan We have audited the accompanying statement of net assets available for benefits of the Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) at December 31, 2009, is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements at December31, 2009, and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Moss Adams LLP Everett, Washington June 22, 2010 1 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN STATEMENT OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, ASSETS Participant-directed investments at fair value Cash and cash equivalents $ $ Common stock of Cascade Financial Corporation Mutual funds Morley Stable Value Fund Loans to participants NET ASSETS REFLECTING ALL INVESTMENTS AT FAIR VALUE ADJUSTMENT FROM FAIR VALUE TO CONTRACT VALUE FOR FULLY BENEFIT-RESPONSIVE INVESTMENT CONTRACTS ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes. 2 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, ADDITIONS TO NET ASSETS AVAILABLE FOR BENEFITS ATTRIBUTED TO Investment income Interest and dividends $ $ Net appreciation (depreciation) in fair value of investments Common stock of Cascade Financial Corporation ) ) Mutual funds ) Morley Stable Value Fund ) Total investment income (loss) ) Contributions Sponsor Participants Rollover Total additions, net ) DEDUCTIONS FROM NET ASSETS AVAILABLE FOR BENEFITS ATTRIBUTED TO BENEFITS PAID TO PARTICIPANTS AND EXPENSES Net increase (decrease) in net assets available for benefits ) NET ASSETS AVAILABLE FOR BENEFITS Beginning of year End of year $ $ See accompanying notes. 3 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan The following description of the Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General - The Plan is a defined contribution plan established for employees of Cascade Financial Corporation (the Sponsor) who are at least 18 years of age. The Plan is subject to the Employee Retirement Income Security Act of 1974 (ERISA). Administration - The Sponsor has appointed an administrative committee to oversee the Plan. Wilmington Trust serves as the Trustee, and the Plan is administered by NW Plan Services, Inc. Eligibility, contributions, and participants’ accounts - All nonunion employees of the Sponsor who are age 18 or older are eligible to participate in the Plan after completing one hour of service, and become eligible for employer contributions immediately following completion of one year of service. To complete one year of service, as defined by the Plan, a participant must complete at least 1,000 hours of service within that year. Accounts are established for each participant and include the participant’s contributions (including those rolled over from another qualified plan or trust), allocations of employer matching contributions, any discretionary contributions from the Sponsor, and earnings thereon. Discretionary matching contributions and discretionary contributions are determined by the board of directors of the Sponsor. No discretionary contributions were made in 2009 or 2008. Participants are able to contribute from 1% to 60% of their pretax compensation, subject to limits established under the Internal Revenue Code (IRC). Participants may also contribute amounts representing distributions from other qualified plans. Catch-up contributions are permitted once the participant reaches 50 years of age, up to a maximum of $5,500. The Sponsor’s matching contribution is 50 cents for each dollar contributed up to $6,000. The employee must be employed as of the last day of the Plan year to be eligible for employer matching or discretionary contributions. Participants have the option of directing their account balance in 1% increments into any one or more of the Plan’s investment fund options. The Sponsor contributions are made in cash and allocated to a participant’s account balance in accordance with the participant’s contribution elections. The Plan currently offers a common commingled trust fund, mutual funds, and Sponsor common stock as investment options for participants. Participant accounts are valued daily based on quoted market prices. Participants may change their investment elections and make transfers between investment options daily. 4 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan (continued) The Plan provides for various investment fund options that, in turn, invest in a combination of stocks, bonds, and other investment securities. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the statement of net assets available for benefits. Vesting - Participants are immediately vested in their contributions and earnings thereon. Vesting of the Sponsor’s contribution and earnings thereon is based on years of credited service of participants. The Plan’s vesting schedule is as follows: Years of Vesting Vested Service Percentage Less than 1 0 At least 1 but less than 2 20 At least 2 but less than 3 40 At least 3 but less than 4 60 At least 4 but less than 5 80 5 or more Participants generally become fully vested upon the participant’s death or upon permanent disability. Effective January 1, 2005, the normal retirement age under the Plan was changed from 65 to 62 for those with at least five years of service. Forfeitures - Forfeitures of nonvested Sponsor contributions are used to reduce future Sponsor contributions or pay Plan expenses. Unallocated forfeitures totaled $633 and $0 at December 31, 2009 and 2008, respectively. Subsequent to year-ends 2009 and 2008, the unallocated forfeiture balances were used to reduce Sponsor contributions or to pay Plan expenses. Participant loans - Participants may borrow from the vested portion of their account balance a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. The maximum loan term is five years unless the loan term qualifies as a home loan, in which case the term of the loan is not to exceed 10 years. Loans are secured by the remaining vested balance in the participant’s account and bear interest at the prime rate plus 1%. At December 31, 2009, interest rates ranged from 4.25% to 9.25%. Principal and interest are paid ratably through semi-monthly payroll deductions. As of December31, 2009, loans mature through 2014. 5 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan (continued) Payment of plan benefits - Distributions are paid in a single lump sum. With approval of the Sponsor, early withdrawals may be paid by the Plan to those employees experiencing a financial hardship, as defined by the Plan.Upon termination, if a participant’s vested interest is less than $1,000, that amount will automatically be distributed in a lump sum as soon as feasible. Plan expenses - The majority of the expenses of the Plan are paid by the Sponsor. In 2009, the Plan paid $6,923 in expenses and the Sponsor paid $32,530. In 2008, the Plan paid $7,252 in expenses and the Sponsor paid $31,834. Plan termination - Although it has not expressed any intent to do so, the Sponsor has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Should the Plan be terminated at some future date, all participants would become fully vested in their account balances. Note 2 - Summary of Significant Accounting Policies Basis of presentation and accounting - The Plan’s financial statements are presented on the accrual basis of accounting. Use of estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. FASB codification - On July 1, 2009, the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) became the single authoritative source for nongovernmental U.S. generally accepted accounting principles (GAAP). The ASC supersedes all previous authoritative GAAP applicable to the Plan and is effective for interim and annual periods ended after September 15, 2009. Investments - The investment in the Sponsor’s common stock, which is traded on the NASDAQ Small Cap Market under the symbol CASB, is valued at the last reported sales price before the end of the Plan year. The investments in mutual funds are stated at fair value based on quoted market prices. Loans to participants are valued at their unpaid principal value, which approximates fair value. In accordance with FASB Codification Topic 946, Financial Services—Investment Companies,the Morley Stable Value Fund is presented at fair value on the statements of net assets available for benefits. The adjustment from fair value to contract value is based on the contract value as reported by Union Bond and Trust Company (which represents contributions made under the contracts, plus earnings, less withdrawals and administrative expenses). 6 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Net appreciation (depreciation) in fair value of investments in the statement of changes in net assets available for benefits includes both realized and unrealized gains and losses. Purchases and sales of investments are recorded on a trade-date basis. Interest is recorded when earned. Dividends are recorded on the dividend date. Investment valuation - On January 1, 2008, the Plan adopted authoritative guidance on fair value measurements. The guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. As a result of the adoption of authoritative guidance, the Plan classified its investments as of December 31, 2008 and 2009, based upon an established fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value (Note 4). The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy are described below: Basis of Fair Value Measurement · Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; · Level 2 - Quoted prices in markets that are not considered to be active or financial instruments without quoted market prices, but for which all significant inputs are observable, either directly or indirectly; · Level 3 - Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The following is a description of valuation methodologies used for fair value measurement of investments: Common stock Common stock is valued at the closing price reported on the NASDAQ. Mutual funds Mutual funds are valued at the closing price reported on the NASDAQ. Commingled trust funds Commingled trust funds are valued based on the net asset value of shares or units held by the Plan based on quoted market value of the underlying assets. Participant loans Participant loans are valued at amortized cost, which approximates fair value. 7 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies (continued) Income recognition - Purchases and sales of securities are recorded on a trade-date basis. Dividends are recorded on the ex-dividend date. Interest income is recorded on the accrual basis. The net appreciation in fair value of investments consists of both the realized gains or losses and unrealized appreciation and depreciation of those investments. Benefit payments - Benefits are recorded when paid. Subsequent events - Subsequent events are events or transactions that occur after the balance sheet date but before financial statements are issued. The Plan recognizes in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing the financial statements. The Plan’s financial statements do not recognize subsequent events that provide evidence about conditions that did not exist at the date of the balance sheet but arose after the balance sheet date and before the financial statements are issued. Note 9 provides disclosure of certain subsequent events that did not result in recognition in the financial statements. Note 3 - Tax Status The Internal Revenue Service has determined and informed the Sponsor by a letter dated June 14, 2004, that the Plan and related trust are designed in accordance with applicable sections of the IRC. The Plan has been amended since receiving the determination letter. However, the Plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. Note 4 - Fair Value Measurements The following table discloses by level the fair value hierarchy discussed in Note 2. Assets at Fair Value as of December 31, 2009 Level 1 Level 2 Level 3 Total Cash and cash equivalents $ $
